Exhibit 10.46

 

September 20, 2004

 

Steven Strickland

99 Bayberry Ave.

Provincetown, MA 02657

 

Dear Steve,

 

The Brookstone Company and I are extremely pleased to offer you the position of
Vice President of Marketing. There are many exciting challenges ahead and we
look forward to both a mutually productive and an enjoyable relationship. As
reviewed, here are the details of the offer we are extending to you:

 

• You are joining Brookstone as Vice President of Marketing, reporting directly
to Michael Anthony, Chairman, President and CEO of Brookstone, Inc.

 

• Your start date will be on or about September 27, 2004.

 

• Your base salary will be $5,288.46 per week ($275,000.00 annualized).

 

• You first annual performance review will be for the 2005 fiscal year, and will
be administered on or about April 15, 2006, and retroactive to February 1, 2006.

 

• You will receive a one-time Bonus of $50,000, which will be paid in April
2005.

 

• You will participate in our Management Incentive Bonus (MIB) program. Based on
the Company’s performance in the year 2005 you will be eligible for a bonus
payment up to a threshold of 35% of your base salary. If the Company exceeds its
goals the maximum payout under the plan is 75%. Seventy percent of your bonus
payment is guaranteed based on the Company reaching its year 2005 Operating
Income goals, thirty percent is based on your individual performance rating as
reviewed by the CEO and Board of Directors. You will be guaranteed a minimum MIB
bonus payment of $75,000 for fiscal year 2005.



--------------------------------------------------------------------------------

Steven Strickland

Page 2.

 

• Upon Board approval you will be granted 20,000 shares of deferred stock; the
sole condition of delivery is that you remain employed by Brookstone. This grant
of deferred stock will “cliff vest” on the 4th anniversary of your start date.

 

• You are eligible to receive a car allowance of $500.00 per month towards a
leased or purchased automobile. Brookstone will pay for insurance, registration,
maintenance, repairs, and all gas expenses related to company business

 

• You, like all Company executives, will be required to sign a Confidentiality
Agreement and a release authorizing Brookstone to conduct a background check.

 

• You will become eligible for coverage under the medical plan following 30 days
of employment. Single coverage costs $20.50 per week, two-person coverage $36.89
per week, and family coverage is $55.34 per week.

 

• You will become eligible for coverage under the dental plan, following 30 days
of employment. Single coverage costs $5.11 per month, two person coverage $9.20
per month, and family coverage is $13.79 per month.

 

• You are eligible to participate in our Flexible Spending Dependent Care and
Unreimbursed Medical Accounts following 30 days of employment.

 

• As a Salaried Associate, you are eligible for group term life insurance which
pays a benefit equal to 200% of your annual base earnings (up to $500k), double
indemnity, upon employment. Brookstone pays the premium for this policy.

 

• You will become eligible for Short Term Disability and Long Term Disability
insurance coverage the first of the month after 180 days of employment.
Brookstone pays the premium for these policies.

 

• You will become eligible for our Employee Assistance Program (EAP) following
180 days of employment.

 

• You will become eligible for enrollment in the Company’s 401(k) upon
re-employment.

 

On an annual basis, Brookstone matches 100% of the first 4% of a participant’s
compensation contributed to the 401(k) plan. You are immediately vested in any
matching contribution.

 

• Immediately upon your date of hire, you are eligible to receive a 30% discount
off of the retail price of Brookstone merchandise.



--------------------------------------------------------------------------------

Steven Strickland

Page 3.

 

• You are eligible for 3 weeks of vacation in 2005.

 

The policies and benefits that are summarized here have been voluntarily adopted
by Brookstone and may be changed from time to time, with or without notice, and
do not create any contractual rights or obligations, nor do they create a
contract of employment for any specific term.

 

• In the unlikely event your employment is terminated by the Company other than
for cause, you will receive a severance package consisting of your base salary
for a maximum period of up to twelve (12) months. Any self-employment or other
income employment earned during the 12 month period following termination shall
reduce the severance package payable.

 

What is presented in this letter is only a summary; the actual provisions of
each benefit plan or insurance policy will govern if there is any discrepancy.
If anything here is inconsistent with any federal, state, or local laws,
Brookstone will comply with its obligations under such laws.

 

Brookstone values its employees and looks forward to a mutually satisfactory
employment relationship. It is of course understood, however, that you are an
employee-at-will and that neither you nor Brookstone is obligated to continue in
our employment relationship if either of us does not wish to do so.

 

Kindly indicate your acknowledgment and acceptance of the terms of this letter
by signing the enclosed copy on the space provided. Please keep one copy for
your records and return the signed copy to this office.

 

Sincerely,

 

Michael Anthony

Chairman, President & CEO

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Steven Strickland

 

Date

 

MA:cal